Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 1 of 28 PageID #: 978




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 DATACLOUD TECHNOLOGIES, LLC,                        CIVIL ACTION NO. 1:20-cv-00764-LPS
     Plaintiff,
                                                              Judge Leonard P. Stark
 v.

 EXTREME NETWORKS, INC.,
      Defendant.



                         FIRSTSECOND AMENDED COMPLAINT

       Plaintiff DataCloud Technologies, LLC (hereinafter, “Plaintiff” or “DataCloud”), by and

through its undersigned counsel, files this FirstSecond Amended Complaint for Patent

Infringement against Defendant Extreme Networks, Inc. (hereinafter, “Defendant” or “Extreme”)

as follows:

                                  NATURE OF THE ACTION

       1.      This is a patent infringement action to stop Defendant’s infringement of the

following United States Patents (collectively, the “Patents-in-Suit”), copies of which are attached

hereto as Exhibit A, Exhibit B, Exhibit C, Exhibit D, Exhibit L, Exhibit M, Exhibit N, Exhibit

O, Exhibit S, and Exhibit OT, respectively:

         Ex.    U.S. Patent No.                               Title
        A.         6,560,613       Disambiguating File Descriptors
        B.         6,651,063       Data Organization And Management System And Method
        C.         8,370,457       Network Communication Through A Virtual Domain
        D.         8,762,498       Apparatus, System, And Method For Communicating To A
                                   Network Through A Virtual Domain
        L.         7,139,780       System And Method For Synchronizing Files In Multiple
                                   Nodes
        M.         7,398,298       Remote Access And Retrieval Of Electronic Files
        N.         7,469,405       System And Method For Scheduling Execution Of Cross-
                                   Platform Computer Processes
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 2 of 28 PageID #: 979




        Ex.     U.S. Patent No.                            Title
        O.         8,156,499    Methods, Systems And Articles Of Manufacture For
                                Scheduling Execution Of Programs On Computers Having
                                Different Operating Systems
        S.         7,209,959    Apparatus, System, And Method For Communicating To A
                                Network Through A Virtual Domain Providing Anonymity
                                To A Client Communicating On The Network
        T.         8,615,555    Remote Access And Retrieval Of Electronic Files

       2.      Plaintiff seeks injunctive relief and monetary damages.

                                            PARTIES

       3.      DataCloud is a limited liability company organized and existing under the laws of

the State of Georgia and maintains its principal place of business at 44 Milton Avenue, Suite 254,

Alpharetta, Georgia, 30009 (Fulton County).

       4.      Based upon public information, Extreme is a corporation duly organized and

existing under the laws of the state of Delaware since January 7, 1999.

       5.      Based upon public information, Extreme has its principal place of business located

at 6480 Via Del Oro, San Jose, California 95119 (Santa Clara County).

       6.      Defendant may be served through its registered agent, The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                                 JURISDICTION AND VENUE

       7.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter jurisdiction

over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

       8.      The Court has personal jurisdiction over Extreme because: Defendant has minimum

contacts within the State of Delaware and in this District; Defendant has purposefully availed itself

of the privileges of conducting business in the State of Delaware and in this District; Defendant

has sought protection and benefit from the laws of the State of Delaware and is incorporated there;




                                               Page | 2
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 3 of 28 PageID #: 980




Defendant regularly conducts business within the State of Delaware and within this District, and

Plaintiff’s causes of action arise directly from Defendant’s business contacts and other activities

in the State of Delaware and in this District.

       9.      More specifically, Extreme, directly and/or through its intermediaries, ships,

distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and services

in the United States, the State of Delaware, and in this District.

       10.     Based upon public information, Extreme solicits customers in the State of Delaware

and in this District and has many paying customers who are residents of the State of Delaware and

this District and who use its products in the State of Delaware and in this District. Extreme is also

incorporated in the State of Delaware and in this District.

       11.     Venue is proper pursuant to 28 U.S.C. §1400(b) because Extreme resides in the

District of Delaware because of its formation under the laws of Delaware.

       12.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Extreme resides

in the District of Delaware because of its formation under the laws of Delaware, which subjects it

to the personal jurisdiction of this Court.

                               BACKGROUND INFORMATION

       13.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office (hereinafter, the “USPTO”) after full and fair examinations.

       14.     Plaintiff is the owner of the Patents-in-Suit, and possesses all right, title and interest

in the Patents-in-Suit including the right to enforce the Patents-in-Suit, the right to license the

Patents-in-Suit, and the right to sue Defendant for infringement and recover past damages.

       15.     Plaintiff has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit.

       16.     Plaintiff does not sell, offer to sell, make, or use any products itself, so it does not



                                                 Page | 3
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 4 of 28 PageID #: 981




have any obligation to mark any of its own products under 35 U.S.C. § 287.

       17.     By letter dated April 16, 2020, DataCloud’s licensing agent sent Defendant a letter

in which it identified DataCloud’s patent portfolio, which includes each of the Patents-in-Suit. See

Exhibit E (hereinafter, the “NoticeLicensing Letter”).

       18.     By way of the original complaint in this matter, DataCloud put Defendant on notice

of its infringement of USU.S. Patent Nos. 6,560,613, 6,651,063, 8,370,457, and 8,762,498.

DataCloud also provided Defendant with a chart showing how it infringed each of these patents.

       19.     On September 9, 2020, DataCloud put Defendant on notice of its infringement of

US Patent No. 7,398,298 by providing Defendant with a chart showing how it infringed, and

Defendant did not cease to infringe and now willfully infringes the patent.

       20.     On September 17, 2020, DataCloud put Defendant on notice of its infringement of

US Patent No. 8,156,499 by providing Defendant with a chart showing how it infringed, and

Defendant did not cease to infringe and now willfully infringes the patent.

       21.     On September 22, 2020, DataCloud put Defendant on notice of its infringement of

US Patent No. 7,469,405 by providing Defendant with a chart showing how it infringed, and

Defendant did not cease to infringe and now willfully infringes the patent.

       22.     On October 8, 2020, DataCloud put Defendant on notice of its infringement of US

Patent No. 7,139,780 by providing Defendant with a chart showing how it infringed, and

Defendant did not cease to infringe and now willfully infringes the patent.

                       DEFENDANT’S PRODUCTS AND SERVICES

       23.     Based upon public information, Extreme owns, operates, advertises, and/or controls

the website www.extremenetworks.com through which it advertises, sells, offers to sell, provides

and/or educates customers about its products and services. See Exhibit F.

       24.     Based upon public information, Defendant provides sales information, training, and



                                              Page | 4
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 5 of 28 PageID #: 982




educational information, for its products. See Exhibit G.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,560,613

       25.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

       26.     U.S. Patent No. 6,560,613 (hereinafter, the “’613 Patent”), was issued on May 6,

2003 after full and fair examination by the USPTO of Application No. 09/500,212 which was filed

on February 8, 2000. See Ex. A. A Certificate of Correction was issued on August 26, 2003. See

id.

       27.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’613 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “SLX Insight Architecture” which “helps improve operational efficiency and

troubleshooting by providing an open guest VM in a KVM environment to run third-party

monitoring and analytics applications on the switch or router coupled with an internal analytics

path and high-performance data streaming options.” See Exhibit H.

       28.     Upon information and belief, the SLX Insight Architecture meets each and every

element of at least Claim 18 of the ‘613 Patent, either literally or equivalently.

       29.     Based upon public information, the SLX Insight Architecture has infringed one or

more claims of the ’613 Patent, including Claim 18, because it provides a method for

disambiguating file descriptors in a computer system through a process which intercepts the system

calls that identify file descriptors and the system calls that create copies of one or more file

descriptorsstore files on media, stores one or more file type indicators for each file descriptor and

each file descriptor copy, and upon an attempt to accessin a file based upon a file descriptor,table,

and determines what file type is associated with the file descriptor based on a review of the stored

file type indicators. QEMU and KVM employBoth KVM and VMWare, used in the SLX Insight



                                               Page | 5
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 6 of 28 PageID #: 983




Architecture, employs disambiguation of file descriptors (files/sockets/pipes) that are used in

shadowed I/O system call routines by intercepting them, storing related indicators (e.g., reference

to images), and examining those stored indicators to determine the associated file type.

        30.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        31.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,651,063

        32.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

        33.     U.S. Patent No. 6,651,063 (hereinafter, the “’063 Patent”), was issued on

November 18, 2003 after full and fair examination by the USPTO of Application No. 09/493,911

which was filed on January 28, 2000. See Ex. B. A Certificate of Correction was issued on

February 3, 2004. See id.

        34.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’063 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “Management Center” which provides a “pragmatic path to automation based on

multi-vendor architectures” to allow “granular visibility and real-time analytics, to make data-

based business decisions.” See Exhibit I.

        35.     Upon information and belief, the Management Center meets each and every

element of at least Claim 4 of the ’063 Patent, either literally or equivalently.

        36.     Based upon public information, the Management Center has infringed one or more



                                               Page | 6
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 7 of 28 PageID #: 984




claims of the ’063 Patent, including Claim 4, because it provides a method for storing and

controlled access of data in a repository by storing information in an “information pack”

(uploading firmware to servers/saving image files) to which is associated the address of a data

repository, a “category identifier” (e.g., “Device Type”), and a “provider identifier”

(ExtremeXOS). The information pack is sent to the specified data repository and stored there in a

location reserved for the specified category identifier that is specifically created for the information

pack (e.g., image type of “boot PROM” or “firmware” is reserved information for the category of

“Image type”, corresponding to category identifier of “Device Type”), and a “custom category

identifier” (e.g., IMG: 30.1.1.4) is assigned to the information pack. The custom category

identifier is subsequently used to identify other information packs that should be stored in the same

location based on matching category identifiers (e.g., “custom category identifier” can be the

digital signature for the “Certified Version”).

          37.   Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

          38.   Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,370,457

          39.   Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

          40.   U.S. Patent No. 8,370,457 (hereinafter, the “’457 Patent”), was issued on February

5, 2013 after full and fair examination by the USPTO of Application No. 11/717,911 which was

filed on March 13, 2007. See Ex. C. A Certificate of Correction was issued on March 18, 2014.

See id.



                                                  Page | 7
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 8 of 28 PageID #: 985




        41.    Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’457 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “ExtremeSwitching™” switches (such as the X435 series) which provide a

“comprehensive Layer 2 switching, static routing, advanced PoE, role-based policy and

comprehensive security services" to provide "cost-effective Ethernet connectivity.” See Exhibit

J.

        42.    Upon information and belief, the ExtremeSwitching™ switches meet each and

every element of at least Claim 9 of the ’457 Patent, either literally or equivalently.

        43.    Based upon public information, the ExtremeSwitching™ switches have infringed

one or more claims of the ’457 Patent, including Claim 9, because they provide a system of

hardware and software (capable of creating two VLANs on a switch that can communicate with

each other) that is configured to control access to a client IP address (IP address on a PC on port 2

configuration) by requiring an established combination of a destination IP address (IP address on

a PC on port 2 configuration) and a forwarder IP address (e.g., default gateway) be included in the

request to access the client IP address where each of the three IP addresses is different from the

other two (e.g., IP Address for a PC on a port 1 configuration, IP address for a PC on port 2

configuration, and a default gateway).

        44.    Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        45.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35




                                               Page | 8
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 9 of 28 PageID #: 986




U.S.C. § 284.

                COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 8,762,498

       46.      Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

       47.      U.S. Patent No. 8,762,498 (hereinafter, the “’498 Patent”), was issued on June 24,

2014 after full and fair examination by the USPTO of Application No. 13/731,731 which was filed

on December 31, 2012. See Ex. D.

       48.      Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’498 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “ExtremeCloud™” subscription service (“ExtremeCloud Subscription Service”)

which provides a “a resilient and scalable cloud-based network management solution” to allow

“IT organizations to deliver exceptional wireless experiences across multiple locations, without

constant manual interventions” (“ExtremeCloud Subscription Service”).” See Exhibit K.

       49.      Upon information and belief, the ExtremeCloud Subscription Service meets each

and every element of at least Claim 1 of the ’498 Patent, either literally or equivalently.

       50.      Based upon public information, the ExtremeCloud Subscription Service has

infringed one or more claims of the ’498 Patent, including Claim 1, because it provides a system

of hardware and software that is configured to respond to a request for data by identifying a virtual

namespace destination IP address (e.g., www.ezcloudx.com) from a selection of categories (e.g.,

ezcloudx.com, api.ezcloudx.com, radius.ezcloudx.com, sp.ezcloudx.com) that is related to the

virtual namespace destination address (e.g., the category of “ezcloudx.com” is related to the virtual

namespace destination address of “www.ezcloudx.com”) to determine a device with a specific

forwarder IP address and instruct it to send the request for data to the destination IP address (e.g.,

“www.ezcloudx.com” will operate with a first server and first destination IP address,



                                               Page | 9
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 10 of 28 PageID #: 987




 “radius.excloudx.com” will operate with a second server and second destination IP address, etc.).

         51.     Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

         52.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

 U.S.C. § 284.

                 COUNT V: INFRINGEMENT OF U.S. PATENT NO. 7,139,780

         53.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         54.     U.S. Patent No. 7,139,780 (hereinafter, the “’780 Patent”), was issued on

 November 21, 2006 after full and fair examination by the USPTO of Application No. 10/335,516

 which was filed on December 30, 2002. See Ex. L.

         55.     Based upon public information, Plaintiff is informed and believes that Defendant

 has infringed and continues to infringe one or more claims of the ’780 Patent, either literally or

 under the doctrine of equivalents, because it ships distributes, makes, uses, imports, offers for sale,

 sells, and/or advertises its “Management Center” which provides “A Better Way to Manage your

 Entire Network” by providing a “single pane of glass, which reduces data center administration

 and offers you the full view of the network, enables embedded data center fabric automation and

 delivers cross domain automation.” See Exhibit P; Ex. I.

         56.     Upon information and belief, the Management Center meets each and every

 element of at least Claim 1 of the ’780 Patent, either literally or equivalently.

         57.     Based upon public information, Defendant has infringed and continues to infringe

 one or more claims of the ’780 Patent, including Claim 1, because it provides a method for

 synchronizing files between a central node and local nodes, each of which consists of a file server



                                                Page | 10
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 11 of 28 PageID #: 988




 with a database and an application to allow for automatic updates to firmware, Specifically,

 Defendant does so thorough at least the Management Center’s automatic provision of firmware

 updates from a central database (Management Information Base (MIB)’s hierarchical database and

 Extreme SLX-OS) and distribution of those firmware updates to all nodes/devices (including, but

 not limited to, on Extreme SLX Routers and Switches) that need the updates.

        58.     Based upon public information, Defendant’s customers use its products and

 services in such a way that infringes one or more claims of the ’780 Patent. See Ex. I, Ex. P.

        59.     Based upon public information, Defendant has intentionally induced and continues

 to induce infringement of one or more claims of the ’780 Patent in this District and elsewhere in

 the United States, by its intentional acts which have successfully, among other things, encouraged,

 instructed, enabled, and otherwise caused Defendant’s customers to use Management Center in an

 infringing manner.

        60.     To the extent that Defendant is not the only direct infringer of one or more claims

 of the ’780 Patent, it instructs its customers on how to use Management Center in ways that infringe

 one or more claims of the ’780 Patent through its support and sales activities. See Ex. G.

        61.     Despite knowledge of the ’780 Patent as early as the date of its receipt of the

 NoticeLicensing Letter (Ex. E),) but at least as of October 8, 2020, Defendant, based upon public

 information, continues to encourage, instruct, enable, and otherwise cause its customers to use its

 products and services, in a manner which infringes one or more claims of the ’780 Patent. Based

 upon public information, the provision of and sale of Management Center is a source of revenue

 and a business focus for Defendant. See Ex. P.

        62.     Based upon public information, Defendant specifically intends its customers to use

 its products and services in such a way that infringes one or more claims of the ’780 Patent by, at




                                               Page | 11
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 12 of 28 PageID #: 989




 a minimum, providing and supporting Management Center and instructing its customers on how

 to use them in an infringing manner, at least through information available on Defendant’s website

 including information brochures, promotional material, and contact information. See Ex. P.

         63.     Based upon public information, Defendant knew that its actions, including, but not

 limited to any of the aforementioned products and services, would induce, have induced, and will

 continue to induce infringement by its customers by continuing to sell, support, and instruct its

 customers on using Management Center.

         64.     Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

         65.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

 U.S.C. § 284.

                 COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 7,398,298

         66.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         67.     U.S. Patent No. 7,398,298 (hereinafter, the “’298 Patent”), was issued on July 8,

 2008 after full and fair examination by the USPTO of Application No. 11/690,803 which was filed

 on March 23, 2007. See Ex. M.

         68.     Based upon public information, Plaintiff is informed and believes that Defendant

 has infringed and continues to infringe one or more claims of the ’298 Patent, either literally or

 under the doctrine of equivalents, because it ships distributes, makes, uses, imports, offers for sale,

 sells, and/or advertises its “Management Center” which provides the user with the ability to

 “upload firmware and boot PROM images… and assign them to devices on your network.” See

 Exhibit Q. Management Center enables the user to “[a]utomatically roll-out consistent policies



                                                Page | 12
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 13 of 28 PageID #: 990




 and automated configuration and compliance monitoring for users and devices.” See Ex. I.

        69.     Upon information and belief, the Management Center meets each and every

 element of at least Claim 1 of the ’298 Patent, either literally or equivalently.

        70.     Based upon public information, Defendant has infringed and continues to infringe

 one or more claims of the ’298 Patent, including Claim 1, because it provides a system of hardware

 and software (the Management Center and Extreme hardware devices, including Extreme routers

 and switches) that is configured to process requests for data (for instance firmware) from remote

 data repositories (including the Management Center Server) only if the requestor’s profile

 (Management Center “Users”) matches an entry in a profile list (controlled by Management

 Center’s administrator users and administrator functions) that contains information about the data

 and its repository (including, for instance, information regarding firmware and device images).

        71.     Based upon public information, Defendant’s customers use its products and

 services in such a way that infringes one or more claims of the ’298 Patent. See Ex. Q.

        72.     Based upon public information, Defendant has intentionally induced and continues

 to induce infringement of one or more claims of the ’298 Patent in this District and elsewhere in

 the United States, by its intentional acts which have successfully, among other things, encouraged,

 instructed, enabled, and otherwise caused Defendant’s customers to use Management Center in an

 infringing manner.

        73.     To the extent that Defendant is not the only direct infringer of one or more claims

 of the ’298 Patent, it instructs its customers on how to use the Management Center in ways that

 infringe one or more claims of the ’298 Patent through its support and sales activities. See Ex. G.

        74.     Despite knowledge of the ’298 Patent as early as the date of its receipt of the

 NoticeLicensing Letter (Ex. E),) and at least September 9, 2020, Defendant, based upon public




                                                Page | 13
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 14 of 28 PageID #: 991




 information, continues to encourage, instruct, enable, and otherwise cause its customers to use its

 products and services, in a manner which infringes one or more claims of the ’298 Patent. Based

 upon public information, the provision of and sale of Management Center is a source of revenue

 and a business focus for Defendant. See Ex. P, Ex. Q.

         75.     Based upon public information, Defendant specifically intends its customers to use

 its products and services in such a way that infringes one or more claims of the ’298 Patent by, at

 a minimum, providing and supporting Management Center and instructing its customers on how

 to use them in an infringing manner, at least through information available on Defendant’s website

 including information brochures, promotional material, and contact information. See Ex. Q.

         76.     Based upon public information, Defendant knew that its actions, including, but not

 limited to any of the aforementioned products and services, would induce, have induced, and will

 continue to induce infringement by its customers by continuing to sell, support, and instruct its

 customers on using Management Center.

         77.     Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

         78.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

 U.S.C. § 284.

               COUNT VII: INFRINGEMENT OF U.S. PATENT NO. 7,469,405

         79.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         80.     U.S. Patent No. 7,469,405 (hereinafter, the “’405 Patent”), was issued on December

 23, 2008 after full and fair examination by the USPTO of Application No. 09/840,923 which was

 filed on April 25, 2001. See Ex. N. A Certificate of Correction was issued on July 13, 2010. See



                                               Page | 14
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 15 of 28 PageID #: 992




 id.

        81.     Based upon public information, Plaintiff is informed and believes that Defendant

 has infringed and continues to infringe one or more claims of the ’405 Patent, either literally or

 under the doctrine of equivalents, because it ships distributes, makes, uses, imports, offers for sale,

 sells, and/or advertises its Aerohive HiveManager which provides for the ability of an

 administrator (through the HiveManager) to configure, maintain, and monitor multiple devices,

 essentially coordinating the control and data planes of the Aerohive cooperative control

 architecture. See Exhibit R.

        82.     Upon information and belief, the Aerohive HiveManager meets each and every

 element of at least Claim 1 of the ’405 Patent, either literally or equivalently.

        83.     Based upon public information, Defendant has infringed and continues to infringe

 one or more claims of the ’405 Patent, including Claim 1, because it provides a method for

 scheduling the running of computer programs on multiple computers in coordinated manner,

 including by HiveManager’s ability to update HiveManager images (including HiveManager

 software, HiveOS and HiveOS firmware, and Aerohive Switch Images) to multiple devices in the

 Aerohive cooperative control architecture. Such coordinated manner and scheduling are handled

 by HiveManager’s administrative management console and includes, among other combinations

 and options, upgrading HiveManager, HiveOS firmware, and then reloading HiveOS

 configurations to ensure compatibility with new HiveOS images on schedule.

        84.     Based upon public information, Defendant’s customers use its products and

 services in such a way that infringes one or more claims of the ’405 Patent. See Ex. R.

        85.     Based upon public information, Defendant has intentionally induced and continues

 to induce infringement of one or more claims of the ’405 Patent in this District and elsewhere in




                                                Page | 15
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 16 of 28 PageID #: 993




 the United States, by its intentional acts which have successfully, among other things, encouraged,

 instructed, enabled, and otherwise caused Defendant’s customers to use Aerohive HiveManager

 in an infringing manner.

        86.     To the extent that Defendant is not the only direct infringer of one or more claims

 of the ’405 Patent, it instructs its customers on how to use Aerohive HiveManager in ways that

 infringe one or more claims of the ’405 Patent through its support and sales activities. See Ex. G.

        87.     Despite knowledge of the ’405 Patent as early as the date of its receipt of the

 NoticeLicensing Letter (Ex. E),) and at least September 22, 2020, Defendant, based upon public

 information, continues to encourage, instruct, enable, and otherwise cause its customers to use its

 products and services, in a manner which infringes one or more claims of the ’405 Patent. Based

 upon public information, the provision of and sale of Aerohive HiveManager is a source of revenue

 and a business focus for Defendant. See Ex. R.

        88.     Based upon public information, Defendant specifically intends its customers to use

 its products and services in such a way that infringes one or more claims of the ’405 Patent by, at

 a minimum, providing and supporting Aerohive HiveManager and instructing its customers on

 how to use them in an infringing manner, at least through information available on Defendant’s

 website including information brochures, promotional material, and contact information. See Ex.

 R.

        89.     Based upon public information, Defendant knew that its actions, including, but not

 limited to any of the aforementioned products and services, would induce, have induced, and will

 continue to induce infringement by its customers by continuing to sell, support, and instruct its

 customers on using Aerohive HiveManager.

        90.     Defendant’s aforesaid activities have been without authority and/or license from




                                              Page | 16
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 17 of 28 PageID #: 994




 Plaintiff.

           91.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

 U.S.C. § 284.

                 COUNT VIII: INFRINGEMENT OF U.S. PATENT NO. 8,156,499

           92.    Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

           93.    U.S. Patent No. 8,156,499 (hereinafter, the “’499 Patent”), was issued on April 10,

 2012 after full and fair examination by the USPTO of Application No. 12/331,980 which was filed

 on December 10, 2008. See Ex. O. A Certificate of Correction was issued on September 25, 2012.

 See id.

           94.    Based upon public information, Plaintiff is informed and believes that Defendant

 has infringed and continues to infringe one or more claims of the ’499 Patent, either literally or

 under the doctrine of equivalents, because it ships distributes, makes, uses, imports, offers for sale,

 sells, and/or advertises its Aerohive HiveManager which provides for the ability of an

 administrator (through the HiveManager) to configure, maintain, and monitor multiple devices,

 essentially coordinating the control and data planes of the Aerohive cooperative control

 architecture. See Ex. R.

           95.    Upon information and belief, the Aerohive HiveManager meets each and every

 element of at least Claim 1 of the ’499 Patent, either literally or equivalently.

           96.    Based upon public information, Defendant has infringed and continues to infringe

 one or more claims of the ’499 Patent, including Claim 1, because it provides a method for a

 scheduling computer to initiate the running of a computer program on another computer, the result

 of which triggers a program to run on a third computer that does not have the same operating



                                                Page | 17
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 18 of 28 PageID #: 995




 system. including by HiveManager’s ability to update HiveManager images (including

 HiveManager software, HiveOS and HiveOS firmware, and Aerohive Switch Images) to multiple

 devices in the Aerohive cooperative control architecture. Such scheduling and initiation are

 handled by HiveManager’s administrative management console and includes, among other

 combinations and options, upgrading HiveManager, HiveOS firmware, and then reloading

 HiveOS configurations to ensure compatibility with new HiveOS images on schedule.

        97.     Based upon public information, Defendant’s customers use its products and

 services in such a way that infringes one or more claims of the ’499 Patent. See Ex. R.

        98.     Based upon public information, Defendant has intentionally induced and continues

 to induce infringement of one or more claims of the ’499 Patent in this District and elsewhere in

 the United States, by its intentional acts which have successfully, among other things, encouraged,

 instructed, enabled, and otherwise caused Defendant’s customers to use Aerohive HiveManager

 in an infringing manner.

        99.     To the extent that Defendant is not the only direct infringer of one or more claims

 of the ’499 Patent, it instructs its customers on how to use Aerohive HiveManager in ways that

 infringe one or more claims of the ’499 Patent through its support and sales activities. See Ex. G.

        100.    Despite knowledge of the ’499 Patent as early as the date of its receipt of the

 NoticeLicensing Letter (Ex. E),) and at least September 17, 2020, Defendant, based upon public

 information, continues to encourage, instruct, enable, and otherwise cause its customers to use its

 products and services, in a manner which infringes one or more claims of the ’499 Patent. Based

 upon public information, the provision of and sale of Aerohive HiveManager is a source of revenue

 and a business focus for Defendant. See Ex. R.

        101.    Based upon public information, Defendant specifically intends its customers to use




                                              Page | 18
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 19 of 28 PageID #: 996




 its products and services in such a way that infringes one or more claims of the ’499 Patent by, at

 a minimum, providing and supporting Aerohive HiveManager and instructing its customers on

 how to use them in an infringing manner, at least through information available on Defendant’s

 website including information brochures, promotional material, and contact information. See Ex.

 R.

         102.    Based upon public information, Defendant knew that its actions, including, but not

 limited to any of the aforementioned products and services, would induce, have induced, and will

 continue to induce infringement by its customers by continuing to sell, support, and instruct its

 customers on using Aerohive HiveManager.

         103.    Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

         104.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

 U.S.C. § 284.

                 COUNT IX: INFRINGEMENT OF U.S. PATENT NO. 7,209,959

         105.    Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         106.    U.S. Patent No. 7,209,959 (hereinafter, the “’959 Patent”), was issued on April 24,

 2007 after full and fair examination by the USPTO of Application No. 09/542,858 which was filed

 on April 4, 2000. See Ex. S.

         107.    Based upon public information, Plaintiff is informed and believes that Defendant

 has infringed one or more claims of the ’959 Patent, either literally or under the doctrine of

 equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

 advertises its ExtremeCloud™ subscription service which provides “a resilient and scalable cloud-



                                               Page | 19
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 20 of 28 PageID #: 997




 based network management solution” to allow “IT organizations to deliver exceptional wireless

 experiences across multiple locations, without constant manual interventions.” See Ex. K.

        108.    Upon information and belief, the ExtremeCloud™ Subscription Service meets each

 and every element of at least Claim 1 of the ’959 Patent, either literally or equivalently.

        109.    Based upon public information, Defendant has infringed one or more claims of the

 ’959 Patent, including Claim 1, because it provides a method of, in response to a request (e.g.,

 “”Client Hello”) by a client (e.g., 10.0.0.4) to initiate communication with a destination website

 (e.g., www.ezcloud.com); setting up a forwarding session (e.g., from the internet to a WWW

 server) between the client (e.g., internet device) and a destination server corresponding to the

 destination website (e.g., WWW server), the forwarding session employing a forwarder disposed

 between (e.g., a front-end server switch) the client and the destination server to forward packets

 sent from the client to the destination server and to forward packets sent from the destination server

 to the client (e.g. bilateral communications); employing the forwarder (e.g. front-end server

 switch), to transfer packets (e.g., ethernet or others) between the client (e.g., internet device) and

 the destination server (e.g., WWW server) during the forwarding session, wherein the forwarding

 session is set up and implemented such that neither the client or the destination server is aware of

 the employment of the forwarder (e.g., the WWW server has a direct TCP connection between a

 local address of, say, 172.31.15.21 and a client address of, say, 96.72.88.222; thus, neither the

 client or the destination server is aware of the employment of the forwarder); employing a

 controller configured to communicate (e.g., firewall) with the forwarder (e.g., front-end server

 switch) and a domain name server (e.g., a DNS), wherein the controller queries the domain name

 server to resolve the name of the destination website (e.g., ezcloudx.com) associated with the

 destination server (e.g., WWW server) and initiates communication (e.g., between the firewall and




                                                Page | 20
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 21 of 28 PageID #: 998




 front-end server switch) with the forwarder in response to an answer from the domain name server

 to resolve the name of the destination website associated with the destination server; employing a

 deceiver (e.g., router) configured to communicate with the controller (e.g., firewall) and the client

 (e.g., internet device), wherein the deceiver receives the request by the client to initiate

 communication (e.g., from the internet to the router) with the destination website (e.g., WWW

 server) and initiates the controller to query the domain name server to resolve the name of the

 destination website associated with the destination server (e.g., the router both (i) receives the

 request and (ii) sends the data from the WWW server in a manner that makes the router appear to

 be the source of the data, when the source of the data is actually the WWW server); and in response

 to the controller (e.g., router) receiving the answer from the domain name server and initiating

 communication with the forwarder initiating the forwarding session.

         110.    Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

         111.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

 U.S.C. § 284.

                 COUNT X: INFRINGEMENT OF U.S. PATENT NO. 8,615,555

         112.    Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         113.    U.S. Patent No. 8,615,555 (hereinafter, the “’555 Patent”), was issued on December

 24, 2013 after full and fair examination by the USPTO of Application No. 12/169,074 which was

 filed on July 8, 2008. See Ex. T.

         114.    Based upon public information, Plaintiff is informed and believes that Defendant

 has infringed and continues to infringe one or more claims of the ’555 Patent, either literally or



                                               Page | 21
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 22 of 28 PageID #: 999




 under the doctrine of equivalents, because it ships distributes, makes, uses, imports, offers for sale,

 sells, and/or advertises its “Management Center” which provides the user with the ability to

 “upload firmware and boot PROM images… and assign them to devices on your network.” See

 Ex. Q. Management Center enables the user to “[a]utomatically roll-out consistent policies and

 automated configuration and compliance monitoring for users and devices.” See Ex. I.

        115.    Upon information and belief, the Management Center meets each and every

 element of at least Claim 1 of the ’555 Patent, either literally or equivalently.

        116.    Based upon public information, Defendant has infringed and continues to infringe

 one or more claims of the ’555 Patent, including Claim 1, because it provides a method for

 providing remote data directory structure management capabilities (e.g., “the Firmware tab allows

 you to upload firmware and boot PROM images to Extreme Management Center and assign them

 to the device”) to a requestor (e.g., user) across a communications network (e.g., customer’s

 network) that includes receiving a first request over the communications network (e.g., a “Refresh”

 request, which synchronizes the firmware images), wherein the first request is for management of

 data directory structures recorded on a memory (e.g., “/Device Type/0800-Series/08G20G2-

 08P/08G20G4_RUNTIME_V01.03.01.0007.had”);                  identifying   data   directory   structures

 accessible (e.g., by device type, including, for instance, 0800-Series, 7100 Series, A-Series, etc.)

 by querying a profile data store (e.g., database like MySQL for a “Database Backup”), wherein a

 single data directory structure (e.g., “0800-Series/08G20G2-08P”) is selected from among a

 plurality of data directory structures (e.g., 0800-Series, 7100 Series, A-Series, etc.) associated with

 the profile data store; providing data directory structure information related to the single data

 directory structure by the computing device (e.g., on the “Firmware” tab); receiving a second

 request, the second request (e.g., “upgrade firmware” by assigning an image, setting a




                                                Page | 22
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 23 of 28 PageID #: 1000




 configuration, and scheduling an upgrade) indicating a data file within the single data directory

 structure (e.g., “08G20G4_RUNTIME_V01.03.01.0007.had”) and an electronic address

 associated with a user other than the requestor (e.g., 10.0.0.1); sending the data file (via “Start”

 button) to the electronic address via a designated data file delivery mode (e.g., TFTP) without

 sending the data file to the requestor (e.g., clicking “Start” sends the assigned image via TFTP to

 the IP address, and not to the requestor); generating a notification of delivery of the data file to the

 electronic address upon delivery of the data file (e.g., “the last data packet contains the block ID

 and a zero-length payload”); sending the notification of delivery (e.g., “TFTP DATA(MAX)

 packet”) via a designated notification delivery mode (e.g., file transfer mode); receiving a third

 request indicating a modification to the single data directory structure (e.g., reviewing the

 “Details” section related to the firmware, showing, among other things, the “Firmware Download

 MIB,” “Configuration MIB,” “Device Family Definition File Name,” and “Description”); and

 modifying the single data directory structure in accordance with the third request (via selection of

 the “Save” button, which will modify the firmware according to the third request).

        117.    Based upon public information, Defendant’s customers use its products and

 services in such a way that infringes one or more claims of the ’555 Patent. See Ex. I, Ex. P, Ex.

 Q.

        118.    Based upon public information, Defendant has intentionally induced and continues

 to induce infringement of one or more claims of the ’555 Patent in this District and elsewhere in

 the United States, by its intentional acts which have successfully, among other things, encouraged,

 instructed, enabled, and otherwise caused Defendant’s customers to use Management Center in an

 infringing manner.

        119.    To the extent that Defendant is not the only direct infringer of one or more claims




                                                Page | 23
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 24 of 28 PageID #: 1001




 of the ’555 Patent, it instructs its customers on how to use Management Center in ways that infringe

 one or more claims of the ’555 Patent through its support and sales activities. See Ex. G.

          120.   Despite knowledge of the ’555 Patent as early as the date of its receipt of the

 Licensing Letter (Ex. E) or at least the date the Second Amended Complaint was filed, Defendant,

 based upon public information, continues to encourage, instruct, enable, and otherwise cause its

 customers to use its products and services, in a manner which infringes one or more claims of the

 ’555 Patent. Based upon public information, the provision of and sale of Management Center is a

 source of revenue and a business focus for Defendant. See Ex. I, Ex. P, Ex. Q.

          121.   Based upon public information, Defendant specifically intends its customers to use

 its products and services in such a way that infringes one or more claims of the ’555 Patent by, at

 a minimum, providing and supporting Management Center and instructing its customers on how

 to use them in an infringing manner, at least through information available on Defendant’s website

 including information brochures, promotional material, and contact information. See Ex. I, Ex. P,

 Ex. Q.

          122.   Based upon public information, Defendant knew that its actions, including, but not

 limited to any of the aforementioned products and services, would induce, have induced, and will

 continue to induce infringement by its customers by continuing to sell, support, and instruct its

 customers on using Management Center.

          123.   Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

          124.   Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

 be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35




                                               Page | 24
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 25 of 28 PageID #: 1002




 U.S.C. § 284.

                                         JURY DEMAND

        105.125.       Plaintiff demands a trial by jury on all issues.

                                     PRAYER FOR RELIEF

        106.126.       Plaintiff respectfully requests the following relief:

           A.      An adjudication that one or more claims of the Patents-in-Suit has been

                   infringed, either literally and/or under the doctrine of equivalents, by Extreme;

           B.      An adjudication that Extreme has induced infringement of one or more claims

                   of the Patents-in-SuitU.S. Patent Nos. 7,398,298, 8,156,499, 7,469,405,

                   7,139,780, and 8,615,555 based upon pre-suit knowledge of the Patents-in-Suit;

           C.      An award of damages to be paid by Extreme adequate to compensate Plaintiff

                   for Extreme’s past infringement, including interest, costs, and disbursements as

                   justified under 35 U.S.C. § 284 and, if necessary to adequately compensate

                   Plaintiff for Extreme’s infringement, an accounting of all infringing sales

                   including, but not limited to, those sales not presented at trial;

           D.      That this Court find that Defendant willfully infringed USU.S. Patent Nos.

                   7,398,298, 8,156,499, 7,469,405, and 7,139,780, and 8,615,555.

           E.      That this Court declare this to be an exceptional case and award Plaintiff its

                   reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

           F.      Any further relief that this Court deems just and proper.




                                              Page | 25
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 26 of 28 PageID #: 1003




 Dated: November 13, 2020February 12, 2021       Respectfully submitted,

                                      Stamoulis & Weinblatt, LLC

                                      /s/ Stamatios Stamoulis
                                      Stamatios Stamoulis (#4606)
                                      Richard C. Weinblatt (#5080)
                                      800 N. West Street Third Floor
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 999-1540
                                      Email: stamoulis@swdelaw.com
                                      Email: weinblatt@swdelaw.com

                                      HENINGER GARRISON DAVIS, LLC
                                      James F. McDonough, III (Bar No. 117088, GA)*
                                      Jonathan R. Miller (Bar No. 507179, GA)*
                                      Travis E. Lynch (Bar No. 162373, GA)*
                                      3621Vinings Slope, Suite 4320
                                      Atlanta, Georgia 30339
                                      Telephone: (404) 996-0869, -0863, -0867
                                      Facsimile: (205) 547-5502, -5506, -5515
                                      Email: jmcdonough@hgdlawfirm.com
                                      Email: jmiller@hgdlawfirm.com
                                      Email: tlynch@hgdlawfirm.com

                                      Attorney for Plaintiff DataCloud Technologies, LLC
       * admitted pro hac vice




                                         Page | 26
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 27 of 28 PageID #: 1004




 LIST OF EXHIBITS
    A. U.S. Patent No. 6,560,613
    B. U.S. Patent No. 6,651,063
    C. U.S. Patent No. 8,370,457
    D. U.S. Patent No. 8,762,498
    E. Letter dated April 16, 2020 from DataCloud’s Licensing Agent
    F. Webpage Describing Products Offered
    G. Webpage Describing Support for Products
    H. SLX Insight Architecture
    I. Data Sheet: Extreme Management Center
    J. Data Sheet: ExtremeSwitching™ X435 Series
    K. Data Sheet: ExtremeCloud™ (excerpt)
    L. U.S. Patent No. 7,139,780
    M. U.S. Patent No. 7,398,298
    N. U.S. Patent No. 7,469,405
    O. U.S. Patent No. 8,156,499
    P. Webpage for Extreme Management Center
    Q. Webpage Describing Extreme Management Center Firmware
    R. Aerohive Deployment Guide
    S. U.S. Patent No. 7,209,959
    T. U.S. Patent No. 8,615,555




                                          Page | 27
Case 1:20-cv-00764-LPS Document 22-21 Filed 02/12/21 Page 28 of 28 PageID #: 1005




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this day, I electronically filed the above documents with the Clerk

 of Court using CM/ECF which will send electronic notification of such filings to all registered

 counsel.

 Dated: November 13, 2020February 12, 2021       /s/ Stamatios Stamoulis
                                          Stamatios Stamoulis #4606




                                              Page | 28
